Affirmed and Opinion filed December 5, 2002








Affirmed and Opinion filed December 5, 2002.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NOS.
14-02-00576-CR &
     
14-02-00577-CR
____________
 
MARK ANTHONY HILLER, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 338th District Court
Harris
County, Texas
Trial
Court Cause Nos. 886,559 & 886,560
 

 
O
P I N I O N
Appellant entered pleas of guilty to two counts of aggravated
sexual assault of a child.  On June 3,
2002, the trial court sentenced appellant to confinement for forty years in the
Institutional Division of the Texas Department of Criminal Justice on each
count.  Appellant filed a pro se notice
of appeal.




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S.Ct. 1396, 18 L. Ed. 2d 493 (1967), by
presenting a professional evaluation of the record demonstrating why there are
no arguable grounds to be advanced.  See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  As of this date, no pro se
response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed December 5  ,
2002.
Panel consists of Justices Yates,
Anderson, and Frost. 
Do Not Publish C Tex. R.
App. P. 47.3(b).